02-11-458-CV





















COURT
  OF APPEALS
SECOND DISTRICT OF
  TEXAS
FORT WORTH
 



 
 
NO. 02-11-00458-CV
 
 



IN THE MATTER OF D.M.D.W.


 


 



                                                                                                                             
 
 
                                                                                                                             
------------
 
FROM THE
323RD DISTRICT COURT OF TARRANT COUNTY
 
------------
 
MEMORANDUM OPINION[1]
 
------------
          Appellant D.M.D.W. filed a notice of appeal
on October 25, 2011.  On November 1, 2011, after this court was informed that
appellant’s case remained pending in the trial court, we sent appellant’s
counsel a letter stating our concern that we lacked jurisdiction over the
appeal because it appeared that there was no final judgment or order subject to
appeal and that appellant’s notice of appeal was therefore premature.  See
Tex. R. App. P. 26.1(a), 27.1(a).  We informed appellant’s counsel that the
parties had until November 21, 2011, to furnish this court with a signed copy
of the order that appellant seeks to appeal or this appeal would be dismissed
for want of jurisdiction.  See Tex. R. App. P. 44.3, 44.4(a)(2).  We
have received no response.  Therefore, we dismiss the appeal for want of
jurisdiction.  See Tex. R. App. P. 42.3(a), 43.2(f).
 
                                                                             PER
CURIAM
 
PANEL:  MCCOY, MEIER, and GABRIEL, JJ.
 
DELIVERED:  December 22, 2011




[1]See
Tex. R. App. P. 47.4.